 SPE UTILITY CONTRACTORS, LLC
 355 NLRB No. 60 
349
SPE Utility Contractors, LLC 
and 
Linda M. Leuch.  
Case 7ŒCAŒ50767 
August 5, 2010
 DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On March 30, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 1188.
1  Thereafter, the 
Respondent filed a petition for review in the United 

States Court of Appeals for 
the Sixth Circuit, and the 
General Counsel filed a cross-application for enforce-
ment.  On June 17, 2010, 
the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 1188 (2009), which is incorporated herein by ref-
erence. 
                                                 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore,
 under the Board™s standard procedures applicable 
to all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 